Citation Nr: 0416210	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-26 179	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for residuals of a low 
back injury. 

3.  Entitlement to service connection for bilateral hearing 
loss.   

4.  Entitlement to service connection for residuals of a left 
ankle injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from September 1986 to 
September 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Based on statements in the veteran's VA Form 9, his 
representative's Informal Hearing Presentation, and testimony 
during a May 2003 RO hearing (see page 3 of the transcript), 
it appears the veteran wishes to file a claim for 
service connection for tinnitus.  This additional claim has 
not been adjudicated by the RO, however, much less denied and 
timely appealed to the Board, so it is referred to the RO for 
initial development and consideration since the Board 
does not currently have jurisdiction.  See 38 C.F.R. § 20.200 
(2003).


FINDINGS OF FACT

1.  Residuals of a left knee injury are not shown.  

2.  Residuals of a low back injury are not shown.  

3.  A hearing loss disability, by VA standards, is not shown 
in either ear at any time.  

4.  A left ankle injury in service was acute and transitory, 
as it healed without chronic residuals.  




CONCLUSIONS OF LAW

1.  Chronic residuals of a left knee injury were not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) and (d) 
(2003).  

2.  Chronic residuals of a low back injury were not incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) and (d) 
(2003).  

3.  A bilateral hearing loss disability was not incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(b) and (d), 
3.385 (2003).  

4.  Chronic residuals of a left ankle injury were not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) and 
(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000, and implementing regulations were created and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003) (implicitly holding 
that RO decisions and statements of the case may satisfy this 
requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of April 2002, which was prior to the RO 
denial in September 2002.  This was in accordance with the 
holding in Pelegrini.  

With respect to the VCAA letter of April 2002, the veteran 
was requested to respond within 60 days.  

Considering this in light of the VCAA, it must be noted that 
38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  



The PVA decision created some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  



The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Moreover, in a recent precedent 
opinion of the VA General Counsel it was held that the 
language in Pelegrini stating that VA must request all 
relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGC 1-2004 (Feb. 24, 
2004) (the Court's statements in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA).  
The Board is bound by the precedent opinions of VA's General 
Counsel, as chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The veteran's service medical records (SMRs) are on file and, 
as noted on page 8 of the transcript of the May 2003 hearing 
at which he testified in support of his claims, he was 
provided copies of his SMRs.  He has submitted a copy of a 
March 2001 letter from his current employer concerning the 
results of audiometric testing in February 2001, as well as a 
statement from a private audiologist and a copy of 
audiometric testing in April 2003.  As the veteran testified, 
at page 4 of the transcript of the May 2003 RO hearing, he 
has not received any other private treatment or evaluations, 
or any by VA, for the disabilities for which service 
connection is claimed.  

Also, the more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

In the veteran's notice of disagreement (NOD), he requested 
that he be furnished VA examinations with respect to the 
disabilities for which he claims service connection.  

38 C.F.R. § 3.159(c)(4)(i) (2003) provides that "[i]n a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion [] if VA determines 
it is necessary to decide the claim.  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  (A) Contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in [38 C.F.R.] Sec. 3.309, Sec. 3.313, Sec. 3.316, and 
Sec. 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
U.S.C. § 5103A(d)(1)(a) (West 2002).  

38 C.F.R. § 3.159(c)(4)(ii) provides that § 3.159(c)(4)(i)(C) 
"could be satisfied by competent evidence showing post-
service treatment for a condition, or other possible 
association with military service."  

Here, there is no competent evidence of post-service 
treatment for anything other than a hearing loss (which, as 
explained, is not a hearing loss under VA standards).  And 
the record on appeal contains no more than testimony as well 
as statements of the veteran and his wife of symptoms of the 
disabilities for which he now claims service connection.  
However, this is not competent for the purpose of showing a 
possible association with his military service.  See Charles 
v. Principi, 16 Vet. App. at 374; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  So, VA examinations for the purpose of 
establishing both the inservice and current existence of 
chronic disabilities, as well as a nexus between them, are 
not warranted.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

On service entrance examination in September 1985 audiometric 
testing revealed the veteran's threshold levels, in decibels, 
were follows:

Hertz		500		1,000		2,000	    3,000
	4,000		6,000
Right 
Ear
10
0
0
5
0
15
Left 
Ear
5
0
20
0
0
10

Audiometric testing in September 1986 revealed the veteran's 
threshold levels, in decibels, were follows:  

Hertz		500		1,000		2,000	    3,000
	4,000		6,000
Right 
Ear
10
10
0
5
5
30
Left 
Ear
15
10
5
10
5
15

In November 1986 the veteran was found to have had a swollen 
left ankle for the past two days.  On examination he had 
edema, heat, erythema of the left ankle as well as localized 
pain around the medial and lateral malleoli.  Range of motion 
was within normal limits.  The assessment was cellulitis of 
the left ankle.  Four days later he was seen for a follow-up 
visit at a podiatry clinic at which time it was noted that he 
still had mild erythema but had good range of motion of the 
ankle.  

On service discharge examination in August 1990 audiometric 
testing revealed the veteran's threshold levels, in decibels, 
were follows:

Hertz		500		1,000		2,000	    3,000
	4,000		6,000
Right 
Ear
10
5
5
10
0
60
Left 
Ear
5
5
5
0
5
10

It was noted that he had a high frequency hearing loss in the 
right ear at 6,000 Hertz.  

Submitted with the veteran's original February 2002 claim for 
service connection was a March 2001 statement from the 
veteran's employer to the U.S. Marine Corps stating the 
veteran had been given a pre-employment physical examination 
which showed a pre-existing hearing loss which might be due 
to his prior employment or employments in which he was 
exposed to harmful noise.  It was reported that audiometric 
testing in February 2001 had revealed threshold levels, in 
decibels, as follows:  

Hertz		500	   1,000	2,000	    3,000	4,000	       
6,000        8,000
Right
5
10
5
0
10
70
70
Left
5
0
5
0
15
35
25

The veteran testified at the May 2003 RO hearing that during 
service he had shot mortars for 3 1/2 years and that on those 
occasions his right ear was only about 6 or 6 1/2 inches from 
the mortar.  This was done almost every week.  He had 
discovered he had a hearing loss when he was hired by his 
current employer.  He had also hurt his back during service 
transversing an obstacle course.  He had seen a corpsman in 
the field and had been given heat and ice packs (page 3 of 
the transcript).  He had not been seen in a clinic or 
hospital during service.  He had hurt his knee while training 
with mortars and, again, he had seen a corpsman in the field 
and had been given heat and ice packs.  Since then his knee 
had occasionally locked.  He had twisted his ankle during 
service and was treated in the field and given heat and ice 
packs.  After service he had not had the money to seek 
private treatment but had treated himself by applying a heat 
pad or ice packs to the affected areas (page 4).  

At the RO hearing the veteran submitted into evidence a 
statement from his wife which is to the effect that she had 
been with him for 17 years.  At times he acted as if he 
wasn't listening but, actually, he had not heard her.  He had 
also had difficulty hearing others speak.  He had sustained 
injuries of his back and knee during service and continued to 
complain about them over the years.  

At the RO hearing the veteran submitted into evidence a 
statement from a certified acoustical audiologist that the 
veteran reported having difficulty hearing in his right ear. 
He reported a history of noise exposure for 4 years during 
service, primarily in his right ear.  He reported very 
limited noise exposure in any other environment.  He had no 
history of ear infections or ear surgery.  Pure tone 
audiometry testing revealed essentially normal hearing 
thresholds in the left ear and a moderately high frequency 
sensorineural hearing loss from 6,000 to 8,000 Hertz in the 
right ear.  Speech discrimination ability was excellent in 
both ears.  The hearing loss in the right ear was consistent 
with repeated high decibel noise exposure.  

The audiometry testing in April 2003 revealed threshold 
levels, in decibels, as follows:  

Hertz		500	   1,000	2,000	    3,000	4,000	       
6,000        8,000
Right
15
15
20
Not 
Tested
15
75
60
Left
20
15
20
Not 
Tested
20
Not 
Tested
30

The report of the audiometry testing noted that there was 
essentially normal hearing thresholds in the left ear but in 
the right ear there was a moderately high frequency 
sensorineural hearing loss at 6,000 and 8,000 Hertz.  

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)  

Analysis

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").

Left Knee and Low Back

To be awarded service connection, though, it must be shown 
that the veteran actually currently has chronic disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See, too, 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).  This is the fatal deficiency in 
the veteran's claims for service connection for left knee and 
low back disorders-sufficient proof that he currently has 
these disabilities.  

But that notwithstanding, although the veteran sincerely 
believes that he was chronic disabilities of the left knee 
and low back, he has not submitted or otherwise identified 
any probative evidence to substantiate this allegation.  The 
only indication of disabilities of the left knee and low back 
during service comes from him, personally.  More importantly, 
though, the records specifically concerning his military 
service do not otherwise support his allegation of in-service 
injuries of the left knee and low back.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

So, in short, there is no competent evidence that the veteran 
now has or has ever had chronic disabilities involving his 
left knee and/or low back.  

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385 (2003), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The Board concedes the veteran was exposed, as contended, to 
acoustic trauma during service.  However, there still is no 
objective medical evidence indicating he currently has a 
hearing loss "disability" sufficient to satisfy the 
threshold minimum requirements of 38 C.F.R. § 3.385.  

While it is indeed true that a high frequency hearing loss in 
the right ear was noted on the service discharge examination 
in 1990 and again more recently by a private audiologist in 
2003, the veteran simply does not have a hearing loss 
"disability" according to VA standards (defined in 
38 C.F.R. § 3.385).  If, however, the hearing loss should 
become worse and begin to involve the frequencies specified 
in § 3.385, then he certainly may again file a claim for 
service connection for hearing loss.

Left Ankle

The Board also concedes the veteran injured his left ankle 
during service.  But after two days of observation, it was 
clear there was no fracture or serious musculoskeletal 
residuals.  Thereafter, both during his remaining military 
service and even during the many years since, there has been 
no competent medical evidence suggestive of a chronic 
disability as a residual of that injury in service.  

So, as it stands, there is no medical evidence of record 
indicating the veteran either currently has a bilateral 
hearing loss or chronic pathology referable to his left knee, 
back, or left ankle as a residual of his injuries in service.  
This being the case, his claims must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.)  In the absence of proof of present disability 
there can be no valid claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).


ORDER

The claims for service connection for residuals of a left 
knee injury, residuals of a low back injury, bilateral 
hearing loss, and for residuals of a left ankle injury 
are denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



